Citation Nr: 0947347	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-38 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for cervical and lumbar 
spine disorders.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1960 to May 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

In April 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.  This matter was previously before the Board in 
December 2007 and was remanded to the RO via the Appeals 
Management Center.  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a 
finding that a chronic cervical spine disability was present 
in service or is otherwise related to active duty.  

2.  A clear preponderance of the evidence is against a 
finding that a chronic lumbar spine disability was present in 
service or is otherwise related to active duty.  

3.  A clear preponderance of the evidence is against a 
finding that a left shoulder disability was present in 
service or is otherwise related to active duty.  

4.  Bilateral hearing loss was not manifested during service 
or exhibited within the first post-service year; and there is 
no current diagnosis of hearing loss.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  A chronic lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

3.  A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2009).

In correspondence dated in July 2004, September 2004 and 
March 2006 the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 
C.F.R. § 3.159(b) (2009).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each of the Veteran's claims 
on appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to assist the Veteran includes assisting in the 
procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case VA has 
obtained the Veteran's service and private treatment records.  
VA outpatient treatment records have also been secured.  
Records requested from the Social Security Administration 
were received February 2008.  Treatment records from VA 
Medical Center (MC) in Poplar Bluff, MO were requested from 
the archives in St. Louis, MO.  The response to the request 
was "The system of records named does not contain a record 
retrievable by the requested name or file number."  An 
attempt was also made to retrieve medical records pertaining 
to the Veteran during service from November 1960 to February 
1962 on the USS Yorktown from the National Personnel Records 
Center (NPRC).  A negative response was received from NPRC 
December 2008, indicating that service treatment records had 
been sent previously in August 2004.  The Veteran was 
notified of these negative responses in a supplemental 
statement of the case issued September 2009.  The Veteran 
reported that he had treatment for his upper and lower back 
injuries (related to worker's compensation) in California in 
the 1970's but could not remember the names of the doctors 
that treated him or the hospital where he was treated.  The 
information the Veteran provided for obtaining these records 
is insufficient and the Veteran has not provided more details 
upon which a productive search might be undertaken.  All in 
all, there is no affirmative obligation to pursue such 
information which is not adequately specific.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty 
to assist a claimant is not a license for a "fishing 
expedition").  

In addition, the Veteran has been accorded a VA audiology 
examination.  However, VA examinations have not been accorded 
the Veteran with regard to cervical spine, lumbar spine and 
left shoulder disorders.  With respect to such claims the 
Board finds that examinations for the purpose of obtaining 
nexus opinions are not needed.  38 C.F.R. § 3.159(c)(4); See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
case, there is no credible, competent evidence of the claimed 
disorders that emanate from service.  Thus, the Veteran has 
not presented evidence indicating a nexus between the current 
disorders and service.  Consequently, there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio, supra.


I.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
service connection for certain diseases, including psychoses 
and organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A.  Cervical and Lumbar Spine and Left Shoulder Disorders

The Veteran states that his job during service was to move 
aircraft to and from elevators to receive or send to the 
flight deck and a lot of the moving was done by hand.  He 
asserts that his disorders of the cervical and lumbar spine 
and left shoulder stem from pushing and straining on the 
airplanes every day.  He stated that he had hurt his back 
several times and went to sick bay and was given APC's 
[aspirin, phenacetin and caffeine] and sent back to duty; but 
on two occasions he was given light duty to remain in the 
barracks.  Further he stated that he hurt his left shoulder 
once and was given light duty and therapy on the deck.  

Service treatment records do not mention any complaints, 
treatment or
diagnoses for cervical and lumbar spine and left shoulder 
disorders.  In the May 1964 Report of Medical Examination at 
separation the spine and other musculoskeletal and the upper 
extremities were indicated as normal.

The earliest post-service medical report of record that makes 
reference to the back is a May 1997 emergency room report.  
When the Veteran visited the Desert Samaritan Medical Center 
in May 1997 his chief complaint was hip pain.  In reporting 
his history he disclosed that he had lumbar disk inflammation 
in 1973, for which he had injections for pain control.  
Objective examination of the extremities showed he moved all 
extremities well.  X-rays showed severe degenerative joint 
disease at L4-5 and S1.  He was diagnosed with acute 
radiculitis.

The earliest medical treatment of record for neck and 
shoulder disorders is dated in April 2004.  At that time the 
Veteran sought treatment at VA Medical Center (MC) for pain 
that started at the base of his neck and traveled down his 
left arm.  He received an assessment of "Pain neck to 
shoulder."  In July 2004 he had an electromyelogram (EMG) at 
VAMC, where he reported that in April during vacation he 
"all of a sudden" developed left neck and shoulder pain and 
weakness.  The impression was evidence of severe left C5 
cervical radiculopathy.  VAMC radiological findings in June 
2006 revealed diagnosis of cervical radiculopathy, left 
shoulder rotator cuff tear and an impression of moderate 
cervical neural foraminal narrowing at C3-C4, C4-C5 levels 
through the C6-C7 level.  An entry in a VA summary shows an 
impression in February 2006 of mild degenerative disc disease 
from L2 to S1 and mild scoliosis.

In August 2004 the Veteran was seen by his private physician, 
Dr. RLS.  The Veteran reported that he was on vacation, 
fishing, and seemed to hurt his neck.  The assessment was 
cervical disk rupture and left upper extremity weakness.  
MRI of the cervical spine in September 2004 by a private 
facility clearly shows the Veteran with a cervical spine 
disorder.  In January 2005 the Veteran was seen by RJC, a 
private certified physician's assistant.  He complained of 
chronic low back pain with re-exacerbation due to moving and 
heavy lifting.  The assessment was back pain.  

An April 2006 medical statement by Dr. RLS, submitted to the 
RO by the Veteran in support of his claim, notes that the 
Veteran was on the Yorktown aircraft carrier and they changed 
him to the Bennington aircraft carrier while in the service, 
but the records on the Bennington have been lost.  During his 
service time he had his left shoulder and his low back 
injured.  He noted further that in 1962, on the aircraft 
carrier, the Veteran hurt himself three times; diagnosis at 
that time was inflamed disk.  In January and November 2007 
the Veteran had medical evaluations for a disability 
determination by physicians associated with Arizona 
Department of Economic Security.  Both evaluation reports 
showed the Veteran was examined and the resultant impressions 
showed disorders of the low back, cervical spine and left 
shoulder.  

Given the evidence of record, the Board finds that a 
preponderance of the evidence is against a finding of service 
connection in this case for cervical spine, lumbar spine, and 
left shoulder disorders.  Service treatment records 
associated with the claims folder are completely negative for 
complaints, treatment for or a diagnosis of cervical spine, 
lumbar spine and/or left shoulder disorders as described by 
the Veteran.  

Although the Veteran is currently diagnosed as having 
cervical and lumbar spine and left shoulder disorders, a 
clear preponderance of the evidence is against the claim.  
Dr. RLS has proffered statements that the Veteran injured his 
left shoulder and his low back during service and hurt 
himself three times in service and was diagnosed with 
inflamed disk.  He explained that the Veteran's service 
treatment records were lost and he was trying to "fill in" 
and had seen the Veteran since 1997.  It is apparent that Dr. 
RLS did not review the service treatment records reflecting 
injury in service or any reference to an inflamed disc.  He 
also does not specifically relate current disability to 
service.  The Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

The report by Dr. RLS was made after the Veteran filed his 
claim for benefits and is less probative than treatment 
records predating this report that reflect a different 
picture.  When the Veteran sought treatment for his back in 
May 1997, he referred to lumbar disc inflammation in 1973.  
He made no mention of back injury in service and certainly no 
reference to an inflamed disc in service.  The Board finds 
the history given for treatment purposes more probative than 
the one given subsequently and after the Veteran had filed a 
claim for compensation.  Likewise, the initial treatment 
reports referring to neck and shoulder pain in 2004 are given 
for treatment purposes and refer to recent onset of 
disability.  Again no reference to any injury from service is 
given.  The history given for treatment purposes is more 
probative than that referenced by Dr. RLS after the Veteran's 
claim had been denied at the RO.  

The Veteran has submitted statements during the pendency of 
this appeal expressing the opinion that his cervical and 
lumbar spine and shoulder disorders are related to service.  
The Court has in the past held that lay testimony is 
competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal 
knowledge and observations of the witness.  See Buchanan v. 
Nicholson, 451  F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492  F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581  F.3d. 1313 (Fed. Cir. 2009).  The Veteran's 
statements and sworn testimony asserting a link between his 
claimed disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); See also , e.g., Madden v. Gober, 125 
F.3d 1477, 1481 (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Here, the Board finds that the Veteran's 
statements regarding the origin of the claimed disorders are 
inconsistent with the other evidence of record; specifically 
the aforementioned 2004 medical report.  Furthermore, with 
regard to his back disorder, the 1997 medical report suggests 
that back problems had their onset in the early 1970's and 
not in service.  The current statements of continuity made in 
conjunction with his claim for compensation are less 
probative to previous clinical history given for treatment 
purposes.  

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the claimed disorders and its 
relationship to his service, the Board finds that any such 
statements made by the Veteran in this regard are entitled to 
limited probative value since he lacks any medical training.  
See 38 C.F.R. § 3.159(a)(1) (2009) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the 
Veteran reported that he received treatment for his back in 
the early 1970's, which was many years following discharge 
from service.  The earliest medical evidence of record of 
disorders of the cervical spine and left shoulder is April 
2004 when the Veteran sought treatment at VAMC for complaints 
of neck and left arm pain, which is nearly four decades since 
the Veteran's discharge from service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Id.  The Board finds that the 
Veteran's reported history of in-service injury and continued 
symptomatology for his claimed disorders since active 
service, while competent, are nonetheless not credible.  
Therefore, continuity has not been established, either 
through the competent evidence or through the Veteran's 
statements.
Accordingly, service connection for cervical spine, lumbar 
spine and left shoulder disorders is not warranted.  The 
Board has considered the applicability of the benefit-of-the-
doubt doctrine but finds that the preponderance of the 
evidence is against the claims for service connection for 
cervical and lumbar spine and left shoulder disorders and the 
claims are denied.   38 U.S.C.A. 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991);  Alemany v. Brown, 9 Vet. App. 518 (1996).  

B.  Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss as a 
result of his time in service as an aircraft technician.  
Specifically he asserts that he was an aircraft technician on 
the hanger deck of two different carriers and tested engines 
at high RPM [revolutions per minute] for more than three 
years without being provided any hearing protective devices. 

The Veteran's service treatment records are silent for any 
complaints, treatment or diagnosis of hearing loss while in 
service.  Audiometric findings upon examination at the time 
of enlistment and separation show that whisper voice testing 
was 15/15 or normal in both ears. 

There is no competent medical evidence of record that shows 
the Veteran sought post-service treatment for bilateral 
hearing loss.  At his Board hearing he testified that since 
service he had a hearing test when he worked with J. W. 
Construction and was told that he had "a loss of hearing."  
Hearing Transcript (Tr.), p. 12.

In October 2005 the Veteran had a VA audiology compensation 
and pension examination.  Physical examination revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
30
LEFT
10
20
20
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ears.  The examiner concluded 
that hearing was within normal limits for VA rating purposes 
and since the Veteran had hearing within normal limits it was 
not necessary to discuss the etiology of a hearing loss.

Applicable regulations provide that hearing impairment is 
considered to be a disability when the auditory threshold 
level in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 CFR § 3.385 (2009).

Significantly, in testing the Veteran's hearing level, it did 
not exceed 40 decibels or more for any of the frequencies of 
500, 1000, 2000, 3000, and 4000, nor did it exceed 26 
decibels for at least three of these frequencies, in either 
ear.  Moreover, the speech recognition scores using the 
Maryland CNC Test were not less than 94 percent, in either 
ear.  Therefore, the Veteran does not have a current hearing 
loss disability in either ear.  38 C.F.R. § 3.385 (2009).

In assigning high probative value to the October 2005 
examination, the Board finds that the examination was 
adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) and McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).  Specifically, the examiner obtained a reported 
history from the Veteran and conducted a complete 
examination.  There is no indication that the VA examiner was 
not fully aware of the Veteran's past medical history or that 
he misstated any relevant fact.  Moreover, there is no 
contradicting competent medical evidence of record.

The Board has considered the Veteran's testimony at his Board 
hearing that his hearing was tested when he worked for a 
construction company and was told that he had hearing loss.  
It is unclear from this testimony whether the Veteran was 
medically evaluated for hearing loss at that time.  The 
Veteran was also not specific as to who it was that told him 
that he had hearing loss.  In any case, this statement by the 
Veteran is hearsay evidence and is of little probative value.  
Hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Moreover, audiological testing by VA in 
October 2004 shows that the Veteran's hearing is within 
normal limits for VA rating purposes.  

For entitlement to compensation, the evidence must show the 
existence of a current disability, and one that has resulted 
from a disease or injury that occurred in the line of duty.  
In the absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no 
competent evidence that the Veteran has a disease or injury 
relating to hearing loss.  Significantly, there is no 
competent evidence of a current diagnosis of hearing loss.

In addition to the documented post-service audiology 
examination, the evidence includes statements and sworn 
testimony from the Veteran asserting a current hearing loss 
disorder.  While he is competent to report symptoms as they 
come to him through his senses, hearing loss is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  See Robinson v. 
Shinseki, 557 F.3d 1355 (2009).  Such competent evidence has 
been provided by the medical professional who has examined 
the Veteran during the current appeal and by service records 
obtained and associated with the claims folder.  Here, the 
Board attaches greater probative weight to VA examination 
findings than to the Veteran's statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

In light of the above discussion and having carefully 
reviewed the evidence of record in light of the applicable 
law, the Board finds that the Veteran's claim fails because a 
current hearing disorder is not shown for either ear.  
Therefore, the preponderance of the evidence is against the 
Veteran's claim of service connection for bilateral hearing 
loss; accordingly, the claim for service connection for 
hearing loss is denied.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, and find it is 
not for application in this case.  Gilbert, supra; Alemany, 
supra.


ORDER

Service connection for cervical and lumbar spine disorders is 
denied.

Service connection for a left shoulder disorder is denied.

Service connection for hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


